Citation Nr: 0608938	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  01-00 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia. 

2.  Entitlement to service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from May 1961 to June 1965.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 1999 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida 
(hereinafter RO).  The additional development and processing 
requested by the Board in a July 2002 memorandum and 
September 2003 remand has been accomplished, and this case is 
now ready for appellate review.  

In March 2002, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  In January 2006, an additional hearing was held 
before another Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by a 
November 1987 rating decision to which the veteran was 
notified in December 1987; the veteran did not perfect an 
appeal to this decision, and that was the last final rating 
decision addressing the issue of entitlement to service 
connection for schizophrenia on any basis.  

2.  The evidence received since the November 1987 rating 
decision bears directly and substantially upon the issue of 
service connection for schizophrenia and in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
issue. 

3.  The weight of the competent evidence is against a 
conclusion that the veteran has a current disability due to 
schizophrenia that is the result of service, to include 
exposure therein to lead based paint.  

4.  A transcript of the January 2006 Board hearing reflects 
that the veteran withdrew his appeal claiming service 
connection for dental trauma.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  

2.  Evidence received since the November 1987 rating decision 
is new and material, and the claim for schizophrenia is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (as in effect prior to August 29, 2001). 

3.  Schizophrenia was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of service connection 
for dental trauma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In March 2004 and May 2005 letters, the RO informed the 
veteran of the provisions pertaining to VA's notice and 
assistance duties.  More specifically, these letters notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to the issue on appeal 
but that he had to provide enough information so that VA 
could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this claim.  Further, VA notified the veteran of his 
opportunity to submit additional evidence to support his 
claim, as he was told in the May 2005 letter to submit any 
medical reports that he had.   Thus, he may be considered to 
have been advised of his duty to submit all pertinent 
evidence in his possession or notify VA of any missing 
evidence.  

In addition, the RO issued a detailed October 2000 statement 
of the case (SOC) and August 2005 supplemental statement of 
the case (SSOC), in which the veteran and his attorney were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the October 2000 SOC and August 2005 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the August 2005 SSOC contained the pertinent language from 
the duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letters informing him 
of the VA's notice and assistance duties may not have 
technically informed the veteran of each element of these 
duties, the veteran was nonetheless properly notified of the 
provisions pertaining to VA's notice and assistance duties by 
the August 2005 SSOC.  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, while the 
veteran has testified that he received treatment for the 
disability at issue at a VA medical facility in Brockton, 
Massachusetts from approximately 1968 to 1989, an August 2005 
Report of Contact indicated an official at this facility 
reported that there no records of treatment for the veteran 
at that facility, and that all efforts to obtain such records 
had been exhausted.  Thus, for these reasons, any failure in 
the timing or language of notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

The notice letters, particularly the latter one, spoke to 
VA's notice and assistance duties as regards to a claim of 
service connection on the merits.  The veteran has been duly 
informed of the pertinent law and regulations and evidence 
needed to successfully prosecute his service connection claim 
in accordance with 38 C.F.R. § 3.159.  In light of the 
Board's ulitmate denial of the veteran's claim below, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 
3, 2006).  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
matters discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

II.  Legal Criteria/Analysis

A.  Schizophrenia 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including psychotic disorders 
such as schizophrenia, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended in August 2001, but 
it was explicitly made applicable only to applications to 
reopen finally disallowed claims received by VA on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a) (2005)).  As 
the veteran's application to reopen was received prior to 
that date, in November 1998, the preexisting version of 
38 C.F.R. § 3.156 applies.  All citations in the present 
decision refer to the "old" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for schizophrenia was 
denied by a November 1987 rating decision to which the 
veteran was notified in December 1987. The veteran did not 
perfect an appeal with respect to the issue; as such, this 
decision is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  This is the last 
final rating decision addressing the issue of entitlement to 
service connection for schizophrenia on any basis.  

Examining the evidence of record at the time of the November 
1987 rating decision, the service medical records, including 
the June 1965 separation examination, did not reveal any 
evidence of schizophrenia or any other psychiatric disorders.  
The post service evidence included private clinical records 
dated in 1985 and 1986 reflecting treatment for a variously 
diagnosed psychiatric disorders, to include paranoid 
schizophrenia and chronic depression with a fixed delusional 
system.  Some of these records reflect psychotic symptoms, 
such as auditory and visual hallucinations.  Significantly, 
however, none of these records contain any clinical evidence 
linking schizophrenia or any other psychiatric disorder to 
service or demonstrate the presence of a psychotic disorder 
within one year of service.   

Evidence added to the claims file since the November 1987 
rating decision includes private clinical records dated from 
November 1985 reflecting inpatient treatment for variously 
diagnosed psychiatric disorders, to include schizophrenia.  
VA clinical records dated from 1994 to 2004 also reflect 
treatment for schizophrenia, to include therapy in a mental 
health clinic.  None of this private or VA clinical evidence 
contains any competent medical findings or opinions linking 
schizophrenia to service, or demonstrates that schizophrenia 
was present within one year of service.  

Additional evidence submitted since the November 1987 rating 
decision includes affidavits submitted by the veteran's 
mother and sisters generally positing the assertion that the 
veteran suffered from severe psychiatric symptoms shortly 
after his separation from service, and that he had no such 
problems prior to service.  In sworn testimony, the veteran 
has asserted his belief that he developed schizophrenia due 
to close exposure to lead based paint while working in boiler 
rooms during his service in the United States Navy, and has 
submitted periodicals describing a linkage between exposure 
to lead and schizophrenia and other illnesses.  The RO has 
also obtained records from the Social Security Administration 
indicating the veteran is in receipt of disability benefit 
from this agency due to a personalty disorder and chronic 
neck pain.  

Having reviewed the complete record, the Board finds that new 
and material evidence, particularly that relating to the 
claimed link between schizophrenia and in service lead 
exposure that was not before the adjudicators in November 
1987, has been received under the more "lenient" criteria 
for reopening claims prior to the regulatory changes 
effective from August 29, 2001.  That is, assuming the 
credibility of this evidence (see Justus, supra), it bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
schizophrenia.  As such, the claim for schizophrenia is 
reopened.  

Having found the claim for schizophrenia to be reopened, the 
claim will now be adjudicated on the merits.  Review of 
entire record does not reveal any competent medical evidence 
or opinion indicating the veteran has a current psychiatric 
disability related to service.  In this regard, the earliest 
post-service clinical reference to schizophrenia is dated in 
1985, and none of these reports attribute the veteran's 
schizophrenia to service.  As the periodicals submitted by 
the veteran offer no information specifically indicating that 
the veteran's schizophrenia is the result of in-service 
exposure to lead, this evidence is also not material.  Also 
weighing against the claim is a March 1994 from a private 
psychiatrist noting that the veteran had worked in a power 
plant for 15 years where he was exposed to chemicals used in 
boilers.  As such, even if, for the sake of argument, it 
could be said that exposure to noxious fumes resulted in 
schizophrenia, it is apparent from the evidence that the 
veteran's most significant exposure post-dated service. 

As for the contentions submitted by and on behalf of the 
veteran, to include from his mother and sisters, asserting 
that he has a current disability associated with 
schizophrenia that is etiologically related to service, these 
individuals, being laypersons and not medical professionals, 
are not deemed competent to offer evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
Thus, these assertions, as well as the veteran's sworn 
testimony linking schizophrenia to service, are not 
probative.   

In light of the lack of any evidence of pertinent disability 
in service or for several years following service, the Board 
finds that the additional delay in the adjudication of this 
case which would result from a remand to obtain a medical 
opinion as to whether the veteran's schizophrenia was 
incurred in service, to include due to exposure to lead 
therein, would not be warranted.  In short, while there are 
current diagnoses of psychiatric disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed in June 1965 at 
separation from service, and the first 


suggestion of pertinent disability many years after active 
duty, relating psychiatric disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

In summary, the Board finds that the probative weight of the 
negative evidence exceeds that of the positive, and that the 
claim for service connection for schizophrenia must therefore 
be denied.  Gilbert, 1 Vet. App. at 49. 

B.  Dental Trauma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

At the January 2006 hearing, the veteran withdrew his appeal 
with respect to the issue of entitlement to service 
connection for dental trauma.  That withdrawal was reduced to 
writing in the hearing transcript.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to service connection for 
dental trauma and it is dismissed.



ORDER

The claim for service connection for schizophrenia is 
reopened and denied.  

The appeal with respect to the issue of entitlement to 
service connection for dental trauma is dismissed.



			
           MARY GALLAGHER	MARK GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

	                         
__________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


